Citation Nr: 0303192	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  97-16 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran also perfected an appeal of the RO's May 1996 
denial of non-service-connected disability pension.  However, 
the RO resolved that matter in the veteran's favor in a July 
1997 rating decision.  Therefore, that issue is not currently 
before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in a July 1990 
rating decision, which the veteran did not appeal upon notice 
of the decision.  

3.  Evidence received since the July 1990 rating decision is 
new, bears directly and substantially on the matter at issue, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the merits 
of the claim.  


CONCLUSIONS OF LAW

1.  The July 1990 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
July 1990 rating decision such that the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
sufficient for purposes of disposing of the issue under 
consideration.  That is, by way of the May 1996 rating 
decision, April 1997 statement of the case, and supplemental 
statements of the case dated through August 2002, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
August 2002 supplemental statement of the case sets forth the 
applicable provisions of the VCAA regulations.  Also, the 
claims folder contains reports of medical examinations, all 
VA treatment records, and private records identified by the 
veteran.  Accordingly, the Board finds that the RO has 
provided all notice and assistance to the veteran required by 
the VCAA necessary for the instant appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, given such notice and assistance, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the claim at issue was filed before that 
date, the amendments are not for application.    

Analysis

The RO denied service connection for PTSD in a July 1990 
rating decision.  It notified the veteran of its decision by 
letter.  There is no indication that the letter was returned 
as undeliverable or otherwise not received by the veteran.  
He did not initiate an appeal.  Therefore, the RO's decision 
of July 1990 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board observes that the RO noted its prior denial in 
again denying service connection for PTSD in its May 1996 
rating decision, but offered no discussion as to whether 
there was new and material evidence to reopen the claim.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD.  

Evidence of record at the time of the July 1990 rating 
decision consists of service medical records and a private 
medical statement.  Evidence received since the July 1990 
rating decision includes additional private medical records, 
VA examination reports, VA treatment records, statements from 
the veteran, and service-related information.  Review of this 
evidence reveals that it is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Specifically, VA 
examination reports speak to the etiology of the veteran's 
PTSD.  The veteran's statements set forth his alleged in-
service stressors.  Information from the U.S. Air Force and 
the U.S. Armed Services Center for Research of Unit Records 
address possible verification of those stressors.  Because 
this evidence is new and material, the claim is reopened.  
38 U.S.C.A. 
§ 5108.  

However, the Board finds that additional evidentiary 
development is needed before proceeding to adjudicate the 
appeal on its merits.  Therefore, the Board is undertaking 
such development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing the issue.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

